Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2021 has been entered.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


4.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 
5.	Claims 1, 4-6, 9-11, 14-16 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HU et al. (US Pub. No: 2016/0212727 A1) in view of XIONG et al. (For. Pub. No: WO 2016/048422 A1) and further in view of Rong et al. (US Pub. No: 2015/0078352 A1).
Regarding claim 1, HU et al. teach a signal sending method (see Abstract and Fig.1), comprising: determining, by a network device (see Fig.14 and para [0179] for base station/network device), a first parameter (see para [0013] wherein determining, by using a discontinuous reception DRX period of the first type of UE, a first paging frame PF and a first paging opportunity PO for sending a paging message of the first type of UE, is mentioned and also see para [0009] wherein determining, according to the indication information of the UE type, a scheduling resource for sending a paging message of the UE, is mentioned); and sending, by the network device, a first signal to a terminal device according to a resource location (see para [0022] wherein transmitting the paging message of the first type of UE in a subframe corresponding to the first PO of the first PF, is mentioned and also see para [0025] wherein sending a paging message of the first type of UE on a scheduling resource corresponding to the scheduling resource information carried in the PDCCH, is mentioned and also see paragraphs  [0046] & [0055]), wherein the first signal indicates a paging status of the terminal device, wherein the paging status of the terminal device represents whether the network device is paging the terminal device (see para [0059] wherein the second paging message including dedicated access resource information, so that the to-be-paged UE in the second paging message accesses a network according to the identifier of the to-be-paged UE in the group, is mentioned).
HU et al. is silent in teaching the above signal sending method comprising
sending, by the network device, the first parameter to a terminal device using a system message, wherein the first parameter comprises information indicating a resource location of a first signal.
However, XIONG et al. teach a signal sending method (see Abstract and Fig.1) comprising sending, by the network device, the first parameter to a terminal device using a system message, wherein the first parameter comprises information indicating a resource location of a first signal (see Fig.3 and page 12, lines 3 to 17 wherein the eNB/network device generating a SIB that includes scheduling information to 
indicate the time and frequency resource for paging message, is mentioned and the eNB transmitting the SIB (that includes the scheduling information to indicate the time and frequency resource for paging message) to a UE/terminal device to enable the UE to use paging message, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of HU et al. to include sending, by the network device, the first parameter to a terminal device using a system message, wherein the first parameter comprises information indicating a resource location of a first signal, disclosed by XIONG et al. in order to provide an effective mechanism for performing enhanced physical downlink control channel less 
	HU et al. and XIONG et al. together yet are silent in teaching the above signal sending method comprising wherein the first signal is a first sequence, wherein the first sequence is a sequence that is in a first sequence set corresponding to an actual paging status of the at least one terminal device identified by the at least one terminal device identifier, wherein the first sequence set comprises at least one sequence, and wherein each sequence of the first sequence set indicates one paging status of the at least one terminal device identified by the at least one terminal device identifier.
	However, Rong et al. teach a signal sending method (see Abstract and Fig.1) comprising wherein the first signal is a first sequence, wherein the first sequence is a sequence that is in a first sequence set corresponding to an actual paging status of the at least one terminal device identified by the at least one terminal device identifier (see para [0033] wherein the AP transmitting a Beacon frame and the Beacon frame including the access parameters of the BSS and a traffic indication map (TIM) information element (IE)/TIM/paging_bitmap, is mentioned & also the paging bitmap/first sequence set including a plurality of bits corresponding to stations being potentially paged, with the value of the bits indicating if the station/terminal_device associated with the bits (that includes being identified by the station/terminal device identifier) are being paged or not, is mentioned and also see paragraphs [0056] & [0075]), wherein the first sequence set comprises at least one sequence and wherein each sequence of the first sequence set indicates one paging status of the at least one terminal device identified by the at least one terminal device identifier (see para [0033] wherein the AP traffic indication map (TIM) information element (IE)/TIM/paging_bitmap, is mentioned & also the paging bitmap/first sequence set including a plurality of bits corresponding to stations being potentially paged, with the value of the bits indicating if the station/terminal_device associated with the bits (that includes being identified by the station/terminal device identifier) are being paged or not, is mentioned and also see paragraphs [0056] & [0075]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of HU et al. and XIONG et al. to have the first signal being a first sequence, wherein the first sequence is a sequence that is in a first sequence set corresponding to an actual paging status of the at least one terminal device identified by the at least one terminal device identifier and also to have the first sequence set comprising at least one sequence and wherein each sequence of the first sequence set indicating one paging status of the at least one terminal device identified by the at least one terminal device identifier, disclosed by Rong et al. in order to provide an effective mechanism of efficiently providing orthogonal frequency division multiple access (OFDMA) PS-poll transmission among multiple wireless stations and also improving system performance in a high density environment in wireless communication system.
Regarding claim 4, HU et al., XIONG et al. and Rong et al. all together teach the method according to claim 1.
	HU et al. further teach the method according to claim 1, wherein the first signal further comprises information indicating a system message modification status (see the second paging message further including dedicated access resource information, is mentioned). 
Regarding claim 5, HU et al., XIONG et al. and Rong et al. all together teach the method according to claim 1.
	HU et al. further teach the method according to claim 1, wherein the first signal is sent in one or more discontinuous reception (DRX) periods and wherein the first parameter comprises indication information indicating a resource location of the first signal in the one or more DRX periods (see paragraphs [0013] and [0043]). 
Regarding claim 6, HU et al. teach a signal receiving method (see Abstract and Fig.2), comprising: receiving, by a terminal device (see Fig.13 and para [0200] for UE/terminal device), a first signal according to a resource location of the first signal (see Fig.2 and page 2, para [0041] wherein the UE receiving the paging message in a subframe corresponding to the first PO of the first PF from base station, is mentioned and see paragraph [0046] wherein receiving the paging message on a scheduling resource corresponding to the scheduling resource information, is mentioned and also see para [0055]), wherein the first signal indicates a paging status of the terminal device (see para [0059] wherein the second paging message including dedicated access resource information, so that the to-be-paged UE in the second paging message ); and 
determining, by the terminal device, the paging status of the terminal device according to the first signal (see para [0039] wherein determining, by using a discontinuous reception DRX period of a first type of UE, a first PF and a first PO for the paging message, is mentioned and see para [0041] wherein the UE receiving the paging message in a subframe corresponding to the first PO of the first PF from base station, is mentioned), and the paging status of the terminal device represents whether the network device is paging the terminal device (see paragraphs [0041] & [0059]); wherein that the first signal corresponds to at least one terminal device identifier (see para [0054] wherein the second paging message carrying an identifier of the to-be-paged UE in the group, is mentioned). 
HU et al. is silent in teaching the above signal receiving method comprising receiving, by the terminal device, a first parameter from a network device using a system message, wherein the first parameter comprises information indicating a resource location of a first signal.
However, XIONG et al. teach a signal receiving method (see Abstract and Fig.1) comprising receiving, by a terminal device, a first parameter from a network device using a system message, wherein the first parameter comprises information indicating a resource location of a first signal (see Fig.3 and page 12, lines 3 to 17 wherein the eNB/network device generating a SIB/system message that includes scheduling information to indicate the time and frequency resource for paging message, is mentioned and the eNB transmitting the SIB (that includes the scheduling information to 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of HU et al. to include receiving, by the terminal device, a first parameter from network device using a system message, wherein the first parameter comprises information indicating a resource location of a first signal, disclosed by XIONG et al. in order to provide an effective mechanism for performing enhanced physical downlink control channel less operation for efficiently scheduling common control messages to communicate data to MTC devices in wireless communication system.
	HU et al. and XIONG et al. together yet are silent in teaching the above signal receiving method comprising wherein the first signal is a first sequence, wherein the first sequence is a sequence that is in a first sequence set corresponding to an actual paging status of the at least one terminal device identified by the at least one terminal device identifier, wherein the first sequence set comprises at least one sequence, and wherein each sequence of the first sequence set indicates one paging status of the at least one terminal device identified by the at least one terminal device identifier.
	However, Rong et al. teach a signal receiving method (see Abstract and Fig.1) comprising wherein the first signal is a first sequence, wherein the first sequence is a sequence that is in a first sequence set corresponding to an actual paging status of the at least one terminal device identified by the at least one terminal device identifier (see para [0033] wherein the AP transmitting a Beacon frame and the Beacon frame including the access parameters of the BSS and a traffic indication map (TIM) information element (IE)/TIM/paging_bitmap, is mentioned & also the paging bitmap/first sequence set including a plurality of bits corresponding to stations being potentially paged, with the value of the bits indicating if the station/terminal_device associated with the bits (that includes being identified by the station/terminal device identifier) are being paged or not, is mentioned and also see paragraphs [0056] & [0075]), wherein the first sequence set comprises at least one sequence and wherein each sequence of the first sequence set indicates one paging status of the at least one terminal device identified by the at least one terminal device identifier (see para [0033] wherein the AP transmitting a Beacon frame and the Beacon frame including the access parameters of the BSS and a traffic indication map (TIM) information element (IE)/TIM/paging_bitmap, is mentioned & also the paging bitmap/first sequence set including a plurality of bits corresponding to stations being potentially paged, with the value of the bits indicating if the station/terminal_device associated with the bits (that includes being identified by the station/terminal device identifier) are being paged or not, is mentioned and also see paragraphs [0056] & [0075]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of HU et al. and XIONG et al. to have the first signal being a first sequence, wherein the first sequence is a sequence that is in a first sequence set corresponding to an actual paging status of the at least one terminal device identified by the at least one terminal device identifier and also to have the first sequence set comprising at least one sequence and wherein each sequence of the first sequence set indicating one paging status of the at least one terminal device identified by the at least one terminal device identifier, disclosed by 
Regarding claim 9, HU et al., XIONG et al. and Rong et al. all together teach the method according to claim 6.
HU et al. further teach the method according to claim 6, wherein the first signal further comprises information indicating a system message modification status (see paragraph [0058] wherein determining, according to a maximum coverage enhancement level, a maximum second quantity of repeated sending times that is of the to-be-paged UE in the group, the first quantity of repeated sending times for sending the second paging message to the to-be-paged UE in the group, is mentioned and also see para [0059] wherein the second paging message further including dedicated access resource information, is mentioned). 
Regarding claim 10, HU et al., XIONG et al. and Rong et al. all together teach the method according to claim 6.
HU et al. further teach the method according to claim 6, wherein the first signal is sent in one or more discontinuous reception (DRX) periods and wherein the first parameter comprises indication information indicating a resource location of the first signal in the one or more DRX periods (see paragraphs [0013] and [0043]). 
Regarding claim 11, HU et al. teach a communication device (see Abstract and see Fig.14 & para [0179] for base station/communication device), comprising: a transmitter (see Fig.14, block 1403 for transmitter); a processor (see Fig.14, block 1402  indicates a paging status of the terminal device, wherein the paging status of the terminal device represents whether the communication device is paging the terminal device (see para [0059] wherein the second paging message including dedicated access resource information, so that the to-be-paged UE in the second paging message accesses a network according to the dedicated access resource information, is mentioned and also see para [0058]) and wherein the first signal corresponds to at least one terminal device identifier (see para [0054] wherein identifier of the to-be-paged UE in the group, is mentioned).
HU et al. is silent in teaching the above communication device comprising causing the transmitter to send, using a system message, to a terminal device, the first parameter.
However, XIONG et al. teach a communication device (see Abstract and Fig.1) comprising causing the transmitter to send, using a system message, to a terminal device, the first parameter (see Fig.3 and page 12, lines 3 to 17 wherein the eNB/network device generating a SIB that includes scheduling information to 
indicate the time and frequency resource for paging message, is mentioned and the eNB transmitting the SIB (that includes the scheduling information to indicate the time and frequency resource for paging message) to a UE/terminal device to enable the UE to use paging message, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the communication device of HU et al. to have causing the transmitter to send, using a system message, to a terminal device, the first parameter, disclosed by XIONG et al. in order to provide an effective mechanism for performing enhanced physical downlink control channel less operation for efficiently scheduling common control messages to communicate data to MTC devices in wireless communication system.
	HU et al. and XIONG et al. together yet are silent in teaching the above communication device comprising wherein the first signal is a first sequence, wherein the first sequence is a sequence that is in a first sequence set corresponding to an 
	However, Rong et al. teach a system (see Abstract and Fig.1, AP) comprising wherein the first signal is a first sequence, wherein the first sequence is a sequence that is in a first sequence set corresponding to an actual paging status of the at least one terminal device identified by the at least one terminal device identifier (see para [0033] wherein the AP transmitting a Beacon frame and the Beacon frame including the access parameters of the BSS and a traffic indication map (TIM) information element (IE)/TIM/paging_bitmap, is mentioned & also the paging bitmap/first sequence set including a plurality of bits corresponding to stations being potentially paged, with the value of the bits indicating if the station/terminal_device associated with the bits (that includes being identified by the station/terminal device identifier) are being paged or not, is mentioned and also see paragraphs [0056] & [0075]), wherein the first sequence set comprises at least one sequence and wherein each sequence of the first sequence set indicates one paging status of the at least one terminal device identified by the at least one terminal device identifier (see para [0033] wherein the AP transmitting a Beacon frame and the Beacon frame including the access parameters of the BSS and a traffic indication map (TIM) information element (IE)/TIM/paging_bitmap, is mentioned & also the paging bitmap/first sequence set including a plurality of bits corresponding to stations being potentially paged, with the value of the bits indicating if the station/terminal_device associated with the bits (that includes being identified by the station/terminal device identifier) are being paged or not, is mentioned and also see paragraphs [0056] & [0075]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the communication device of HU et al. and XIONG et al. to have the first signal being a first sequence, wherein the first sequence is a sequence that is in a first sequence set corresponding to an actual paging status of the at least one terminal device identified by the at least one terminal device identifier and also to have the first sequence set comprising at least one sequence and wherein each sequence of the first sequence set indicating one paging status of the at least one terminal device identified by the at least one terminal device identifier, disclosed by Rong et al. in order to provide an effective mechanism of efficiently providing orthogonal frequency division multiple access (OFDMA) PS-poll transmission among multiple wireless stations and also improving system performance in a high density environment in wireless communication system.
Regarding claim 14, HU et al., XIONG et al. and Rong et al. all together teach the communication device according to claim 11.
HU et al. further teach the communication device according to claim 11, wherein the first signal sent by the transmitter further comprises information indicating a system message modification status (see paragraph [0058] wherein determining, according to a maximum coverage enhancement level, a maximum second quantity of repeated sending times that is of the to-be-paged UE in the group, the first quantity of repeated sending times for sending the second paging message to the to-be-paged UE in the the second paging message further including dedicated access resource information, is mentioned). 
Regarding claim 15, HU et al., XIONG et al. and Rong et al. all together teach the communication device according to claim 11.
HU et al. further teach the communication device according to claim 11, wherein the first signal is sent in one or more discontinuous reception (DRX) periods and wherein the first parameter comprises indication information indicating a resource location of the first signal in the one or more DRX periods (see paragraphs [0013] and [0043]). 
Regarding claim 16, HU et al. teach a terminal device (see Abstract and Fig.13 for terminal device), comprising: a receiver (see Fig.13, block 1302 for receiver); a processor (see Fig.13, block 1301 for processor); and a non-transitory computer-readable storage medium storing a program to be executed by the processor (see paragraphs [0276] & [0293]), the program including instructions to: receive, through the receiver, a first signal sent by a network device according to a resource location of the first signal (see Fig.2 and page 2, para [0041] wherein the UE receiving the paging message in a subframe corresponding to the first PO of the first PF from base station, is mentioned and also see para [0046] wherein receiving the paging message on a scheduling resource corresponding to the scheduling resource information, is mentioned), wherein the first signal indicates a paging status of the terminal device (see para [0059] wherein the second paging message including dedicated access resource information, so that the to-be-paged UE in the second paging message accesses a ); and 
determine the paging status of the terminal device according to the first signal (see para [0039] wherein determining, by using a discontinuous reception DRX period of a first type of UE, a first PF and a first PO for the paging message, is mentioned and see paragraph [0041] wherein the UE receiving the paging message in a subframe corresponding to the first PO of the first PF from base station, is mentioned), and the paging status of the terminal device represents whether the network device paging the terminal device (see paragraphs [0041] & [0059]); wherein that the first signal corresponds to at least one terminal device identifier (see para [0054] wherein the second paging message carrying an identifier of the to-be-paged UE in the group, is mentioned).
HU et al. is silent in teaching the above terminal device comprising receiving, through the receiver, a first parameter from a network device using a system message, wherein the first parameter comprises information indicates a resource location of a first signal.
However, XIONG et al. teach a terminal device (see Abstract and Fig.1) comprising receiving, through the receiver, a first parameter from a network device using a system message, wherein the first parameter comprises information indicates a resource location of a first signal (see Fig.3 and page 12, lines 3 to 17 wherein the eNB/network device generating a SIB that includes scheduling information to indicate the time and frequency resource for paging message, is mentioned and the eNB transmitting the SIB (that includes the scheduling information to indicate the time and 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the terminal device of HU et al. to include receiving, through the receiver, a first parameter sent by a network device using a system message and also to have the first parameter comprising information indicating a resource location of a first signal, disclosed by XIONG et al. in order to provide an effective mechanism for performing enhanced physical downlink control channel less operation for efficiently scheduling common control messages to communicate data to MTC devices in wireless communication system.
HU et al. and XIONG et al. together yet are silent in teaching the above terminal device comprising wherein the first signal is a first sequence, wherein the first sequence is a sequence that is in a first sequence set corresponding to an actual paging status of the at least one terminal device identified by the at least one terminal device identifier, wherein the first sequence set comprises at least one sequence, and wherein each sequence of the first sequence set indicates one paging status of the at least one terminal device identified by the at least one terminal device identifier.
However, Rong et al. teach a system (see Abstract and Fig.1, STA) comprising wherein the first signal is a first sequence, wherein the first sequence is a sequence that is in a first sequence set corresponding to an actual paging status of the at least one terminal device identified by the at least one terminal device identifier (see para [0033] wherein the AP transmitting a Beacon frame and the Beacon frame including the access parameters of the BSS and a traffic indication map (TIM) information element (IE)/TIM/paging_bitmap, is mentioned & also the paging bitmap/first sequence set including a plurality of bits corresponding to stations being potentially paged, with the value of the bits indicating if the station/terminal_device associated with the bits (that includes being identified by the station/terminal device identifier) are being paged or not, is mentioned and also see paragraphs [0056] & [0075]), wherein the first sequence set comprises at least one sequence and wherein each sequence of the first sequence set indicates one paging status of the at least one terminal device identified by the at least one terminal device identifier (see para [0033] wherein the AP transmitting a Beacon frame and the Beacon frame including the access parameters of the BSS and a traffic indication map (TIM) information element (IE)/TIM/paging_bitmap, is mentioned & also the paging bitmap/first sequence set including a plurality of bits corresponding to stations being potentially paged, with the value of the bits indicating if the station/terminal_device associated with the bits (that includes being identified by the station/terminal device identifier) are being paged or not, is mentioned and also see paragraphs [0056] & [0075]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the terminal device of HU et al. and XIONG et al. to have the first signal being a first sequence, wherein the first sequence is a sequence that is in a first sequence set corresponding to an actual paging status of the at least one terminal device identified by the at least one terminal device identifier and also to have the first sequence set comprising at least one sequence and wherein each sequence of the first sequence set indicating one paging status of the at least one terminal device identified by the at least one terminal device 
Regarding claim 20, HU et al., XIONG et al. and Rong et al. all together teach the terminal device according to claim 16.
HU et al. further teach the terminal device according to claim 16, wherein the first signal further comprises information indicating a system message modification status (see paragraph [0058] wherein determining, according to a maximum coverage enhancement level, a maximum second quantity of repeated sending times that is of the to-be-paged UE in the group, the first quantity of repeated sending times for sending the second paging message to the to-be-paged UE in the group, is mentioned and also see para [0059] wherein the second paging message further including dedicated access resource information, is mentioned).
Regarding claim 21, HU et al. teach a non-transitory computer readable medium storing a program for execution by a network device (see Abstract and see Fig.14 for network device/base station & para [0283]), wherein the program includes instructions for: determining a first parameter (see para [0013] wherein determining, by using a discontinuous reception DRX period of the first type of UE, a first paging frame PF and a first paging opportunity PO for sending a paging message of the first type of UE, is mentioned and also see para [0009] wherein determining, according to the indication information of the UE type, a scheduling resource for sending a paging message of the UE, is mentioned); and sending a first signal to a terminal device on a scheduling resource corresponding to the scheduling resource information carried in the PDCCH, is mentioned and also see para [0046]), wherein the first signal indicates a paging status of the terminal device, wherein the paging status of the terminal device represents whether the network device paging the terminal device (see para [0059] wherein the second paging message including dedicated access resource information, so that the to-be-paged UE in the second paging message accesses a network according to the dedicated access resource information, is mentioned and also see para [0058]) and
 wherein the first signal corresponds to at least one terminal device identifier (see para [0054] wherein the second paging message carrying an identifier of the to-be-paged UE in the group, is mentioned).
HU et al. is silent in teaching the above non-transitory computer readable medium storing the program for execution by the network device comprising
sending the first parameter to a terminal device using a system message, wherein the first parameter comprises information indicating a resource location of a first signal.
However, XIONG et al. teach a system (see Abstract and Fig.1/eNB)  comprising sending the first parameter to a terminal device using a system message, wherein the first parameter comprises information indicating a resource location of a first signal (see Fig.3 and page 12, lines 3 to 17 wherein the eNB/network device generating a SIB that includes scheduling information to indicate the time and frequency 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of HU et al. to include sending the first parameter to a terminal device using a system message, wherein the first parameter comprising information indicating a resource location of a first signal, disclosed by XIONG et al. in order to provide an effective mechanism for performing enhanced physical downlink control channel less operation for efficiently scheduling common control messages to communicate data to MTC devices in wireless communication system.
HU et al. and XIONG et al. together yet are silent in teaching the above non-transitory computer readable medium comprising wherein the first signal is a first sequence, wherein the first sequence is a sequence that is in a first sequence set corresponding to an actual paging status of the at least one terminal device identified by the at least one terminal device identifier, wherein the first sequence set comprises at least one sequence, and wherein each sequence of the first sequence set indicates one paging status of the at least one terminal device identified by the at least one terminal device identifier.
However, Rong et al. teach a system (see Abstract and Fig.1, AP) comprising wherein the first signal is a first sequence, wherein the first sequence is a sequence that is in a first sequence set corresponding to an actual paging status of the at least one traffic indication map (TIM) information element (IE)/TIM/paging_bitmap, is mentioned & also the paging bitmap/first sequence set including a plurality of bits corresponding to stations being potentially paged, with the value of the bits indicating if the station/terminal_device associated with the bits (that includes being identified by the station/terminal device identifier) are being paged or not, is mentioned and also see paragraphs [0056] & [0075]), wherein the first sequence set comprises at least one sequence and wherein each sequence of the first sequence set indicates one paging status of the at least one terminal device identified by the at least one terminal device identifier (see para [0033] wherein the AP transmitting a Beacon frame and the Beacon frame including the access parameters of the BSS and a traffic indication map (TIM) information element (IE)/TIM/paging_bitmap, is mentioned & also the paging bitmap/first sequence set including a plurality of bits corresponding to stations being potentially paged, with the value of the bits indicating if the station/terminal_device associated with the bits (that includes being identified by the station/terminal device identifier) are being paged or not, is mentioned and also see paragraphs [0056] & [0075]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of HU et al. and XIONG et al. to have the first signal being a first sequence, wherein the first sequence is a sequence that is in a first sequence set corresponding to an actual paging status of the at least one terminal device identified by 
Regarding claim 22, HU et al. teach a non-transitory computer readable medium storing a program for execution by a terminal device (see Abstract and Fig.13 for terminal device and para [0276]), wherein the program includes instructions for: receiving a first signal according to a resource location of the first signal (see Fig.2 and page 2, para [0041] wherein the UE receiving the paging message in a subframe corresponding to the first PO of the first PF from base station, is mentioned and also see para [0046] wherein receiving the paging message on a scheduling resource corresponding to the scheduling resource information, is mentioned), wherein the first signal indicates a paging status of the terminal device (see para [0059] wherein the second paging message including dedicated access resource information, so that the to-be-paged UE in the second paging message accesses a network according to the dedicated access resource information, is mentioned and also see para [0058); and 
determining, by the terminal device, the paging status of the terminal device according to the first signal (see para [0039] wherein determining, by using a discontinuous reception DRX period of a first type of UE, a first PF and a first PO for the paging message, is mentioned and see para [0041] wherein the UE receiving the identifier of the to-be-paged UE in the group, is mentioned).
HU et al. is silent in teaching the above non-transitory computer readable medium storing the program for execution by the terminal device comprising receiving a first parameter from a network device using a system message, wherein the first parameter comprises information indicating a resource location of a first signal.
However, XIONG et al. teach a system (see Abstract and Fig.1/UE) comprising receiving a first parameter from a network device using a system message, wherein the first parameter comprises information indicating a resource location of a first signal (see Fig.3 and page 12, lines 3 to 17 wherein the eNB/network device generating a SIB/system message that includes scheduling information to indicate the time and frequency resource for paging message, is mentioned and the eNB transmitting the SIB (that includes the scheduling information to indicate the time and frequency resource for paging message) to a UE/terminal device to receive and enable the UE to use paging message, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of HU et al. to include receiving a first parameter from a network device using a system message, wherein the first parameter comprises information 
HU et al. and XIONG et al. together yet are silent in teaching the above non-transitory computer readable medium comprising wherein the first signal is a first sequence, wherein the first sequence is a sequence that is in a first sequence set corresponding to an actual paging status of the at least one terminal device identified by the at least one terminal device identifier, wherein the first sequence set comprises at least one sequence, and wherein each sequence of the first sequence set indicates one paging status of the at least one terminal device identified by the at least one terminal device identifier.
However, Rong et al. teach a system (see Abstract and Fig.1, STA) comprising wherein the first signal is a first sequence, wherein the first sequence is a sequence that is in a first sequence set corresponding to an actual paging status of the at least one terminal device identified by the at least one terminal device identifier (see para [0033] wherein the AP transmitting a Beacon frame and the Beacon frame including the access parameters of the BSS and a traffic indication map (TIM) information element (IE)/TIM/paging_bitmap, is mentioned & also the paging bitmap/first sequence set including a plurality of bits corresponding to stations being potentially paged, with the value of the bits indicating if the station/terminal_device associated with the bits (that includes being identified by the station/terminal device identifier) are being paged or not, is mentioned and also see paragraphs [0056] & [0075]), wherein the first sequence set traffic indication map (TIM) information element (IE)/TIM/paging_bitmap, is mentioned & also the paging bitmap/first sequence set including a plurality of bits corresponding to stations being potentially paged, with the value of the bits indicating if the station/terminal_device associated with the bits (that includes being identified by the station/terminal device identifier) are being paged or not, is mentioned and also see paragraphs [0056] & [0075]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of HU et al. and XIONG et al. to have the first signal being a first sequence, wherein the first sequence is a sequence that is in a first sequence set corresponding to an actual paging status of the at least one terminal device identified by the at least one terminal device identifier and also to have the first sequence set comprising at least one sequence and wherein each sequence of the first sequence set indicating one paging status of the at least one terminal device identified by the at least one terminal device identifier, disclosed by Rong et al. in order to provide an effective mechanism of efficiently providing orthogonal frequency division multiple access (OFDMA) PS-poll transmission among multiple wireless stations and also improving system performance in a high density environment in wireless communication system.

Response to Arguments
6.	Applicant's arguments filed on 07/27/2021 w.r.t. amended independent claims 1, 6, 11, 16, 21 and 22 have been considered but are moot under the new ground(s) of rejection made in view of Rong et al. (US Pub. No: 2015/0078352 A1) as presented in the current office action.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu (US Pub. No: 2014/0171092 A1) disclose a mechanism for a paging indicator transmission system of a mobile communication technology.
Tirronen et al. (US Pub. No: 2018/0176881 A1) disclose mechanisms for paging wireless communication devices of a certain category in wireless communication system.
TSUDA et al. (US Pub. No: 2018/0234919 A1) disclose a wireless telecommunications system including first and second groups of terminal devices operable to communicate with a base station via respective first and second network nodes.
Kwon et al. (US Pub. No: 2014/0016598 A1) disclose a device and method for transmitting control information for inter-heterogeneous cell interference adjustment in a wireless communication system.
Rune et al. (US Pub. No: 2019/0281580 A1) disclose mechanisms relating to paging coordination in at least two different radio access scenarios in a wireless communication network.

		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on Mon-Fri 10:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477     
8/13/2021